DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV and V-VI having claims that depend from the independent claim of Group IV in the reply filed on 7 September 2022 is acknowledged.
Claims 1-10 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-III and VII, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 14, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier, U.S. 8,899,317.
Frazier discloses a downhole tool having an elastomer (fig 4, 250) having a temperature rating of at least 400 °F (col. 7, lines 10-20);
a lower barrier ring (fig 4, second section of 235; col. 6, lines 48-51) and an upper barrier ring (fig 4, second of 230; col. 6, lines 48-51) disposed on either side of the element (250);
an upper cone (fig 4, first section of 230; col. 6, lines 41-48) disposed above the upper barrier ring;
a lower cone (fig 4, 2, first section of 235; col. 6, lines 41-48) disposed below the lower barrier ring;
an upper slip assembly (240) cooperative with the upper cone; and
a lower slip assembly (245) cooperative with the lower cone.
	Frazier discloses the upper cone, the lower cone, the lower barrier ring, and the upper barrier ring comprise aluminum (col. 14, lines 34-39).
	Frazier discloses the upper cone, the lower cone, the lower barrier ring, and the upper barrier ring comprise degradable (col. 10, lines 48-50) aluminum (col. 10, lines 54-59).
	Frazier discloses the upper back-up ring and the lower back-up ring comprise a composite (col. 14, line 41).
	Frazier discloses at least one of the upper cone, the lower cone, the upper slip assembly, and the lower slip assembly comprises a plurality of reinforcing fibers (col. 15, lines 24-29 and col. 14 line 63 - col. 15, line 9).
	Frazier discloses deploying the downhole tool (fig 3A, 200) into a cased (fig 3A, 300) wellbore;
anchoring (fig 3C, 3D; col. 10, lines 23-25) the downhole tool to the cased wellbore; initiating a stimulation operation (col. 1, lines 49-65); and degrading at least a portion of the downhole tool after the stimulation operation (col. 10, line 60 – col. 11, line 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dockweiler, U.S. 2016/0138362 in view of Frazier, U.S. 8,899,317.
	Dockweiler discloses a downhole tool having an elastomer (fig 1, 56, 57, 58; cross-hatching indicates rubber or elastomer) having a temperature rating for use in high temperature wellbores ([0028]);
a lower barrier ring ([0021], fig 2, lower fin 90) and an upper barrier ring ([0021], fig 2, upper fin 90) disposed on either side of the element (56, 57, 58);
an upper cone (fig 1, 52) disposed above the upper barrier ring;
a lower cone (fig 1, 72) disposed below the lower barrier ring;
an upper slip assembly (fig 3, 48) cooperative with the upper cone (52); and
a lower slip assembly (fig 3, 76) cooperative with the lower cone (72).
	Dockweiler does not disclose the element capable of withstanding 400 F.
	Frazier teaches use of an elastomeric element (250) of a packer capable of withstanding 400 F to effectively operate in wellbore conditions.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to include the elastomeric element to a downhole packer element to be capable of withstanding the conditions to effectively perform stimulation and/or production activities.
	Dockweiler discloses an upper back-up ring (fig 2, 82; [0020]) disposed between the upper cone (52) and the upper barrier ring (90); and a lower back-up ring (80, [0020]) disposed between the lower cone (72) and the lower barrier ring (90).
	Dockweiler discloses creating a three-dimensional computer model ([0031] of the downhole tool of claim 11; and forming the downhole tool with an additive manufacturing process (3-D printing comprises fabricating three-dimensional objects from computer design models using a material deposition process for example extrusion-based layering) from the three-dimensional computer model.
	Dockweiler discloses the element and at least one of the upper cone, the lower cone, the upper slip assembly, the lower slip assembly, the upper barrier ring, the lower barrier ring, the upper back-up ring, and the lower back-up ring are formed with the additive manufacturing process from the three-dimensional computer model ([0030] Components for the packers, frac plugs and bridge plugs described herein may be formed utilizing 3-D printing machines, processes and methods. Various techniques have been developed to use 3-D printers to create prototypes and manufacture products using 3-D design data).
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon, or requiring all the limitations of, a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 October 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676